•            •             •  
   •         •         •




MEMORANDUM OPINION

No. 04-08-00572-CV

CITY OF DEL RIO, TEXAS,
Appellant

v.

PICO AVIATION, LTD.,
Appellee

From the 83rd Judicial District Court, Val Verde County, Texas
Trial Court No. 27157
Honorable Carl Pendergrass, Judge Presiding

PER CURIAM
 
Sitting:            Catherine Stone, Justice
                        Karen Angelini, Justice
                        Sandee Bryan Marion, Justice

Delivered and Filed:   October 8, 2008

DISMISSED
            Appellant has filed a motion indicating that the parties have fully resolved and settled all
issues in dispute.  Because the parties have reached a final settlement of all issues raised in this
appeal, appellant asks that we dismiss this appeal.  See Tex. R. App. P. 42.1(a)(1).  Appellant’s
motion to dismiss is granted, and this appeal is dismissed.  The parties have agreed that each party
will bear its own costs; therefore, costs of appeal are taxed against the parties who incurred them. 
See id. at (d).  
                                                                                    PER CURIAM